DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 7, 19 is/are objected to because of the following informalities: 

Claim 7: this claim does not end with a period.  

Claim 19: this claim recites “the tag is a first tag [comma omitted] the operations further comprising” (line 2-3).

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1 recites:
A method, comprising: 
receiving information associated with a health care service provided to a patient; 
distributing a plurality of rules for determining responsibility for payment for the health care service across a plurality of hierarchical auditing systems including a primary auditing system and a secondary auditing system; 
generating, using the primary auditing system, a first payment recommendation for the health care service based on a first subset of the plurality of rules and the information associated with the health care service; 
communicating the information associated with the health care service to the secondary auditing system; 
generating, using the secondary auditing system, a second payment recommendation for the health care service based on a second subset of the plurality of rules and the information associated with the health care service; and 
merging the first payment recommendation with the second payment recommendation to generate a final payment recommendation for the health care service.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of processing a payment is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
Regarding the “system” limitations, although the Specification as originally filed on 30 September 2020 discloses “processor/computer systems may be referred to as a "processor" or "data processing system" (page 22 paragraph 0058, emphasis added), the broadest reasonable interpretation of these “systems” are not specifically limited to computer-implemented systems (“may” confers non-committal/exemplary embodiments at best), but instead can also included human-implemented systems, such as those implemented by humans in an office (may properly be considered a “system”).
For this reason, the steps of processing payment as claimed are directed towards concepts performed in the human mind, either mentally or with pen and paper (including an observation, evaluation, judgment, opinion). (see MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-9 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people). 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element.
Dependent claim(s) recite(s) no additional subject matter.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include any additional elements.
Dependent claim(s) recite(s) no additional subject matter
The claim is not patent eligible.

Claim 10 recites:
A system, comprising: 
a processor; and 
a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations comprising: 
receiving information associated with a health care service provided to a patient; 
distributing a plurality of rules for determining responsibility for payment for the health care service across a plurality of hierarchical auditing systems including a primary auditing system and a secondary auditing system; 
generating, using the primary auditing system, a first payment recommendation for the health care service based on a first subset of the plurality of rules and the information associated with the health care service; 
communicating the information associated with the health care service to the secondary auditing system; 
generating, using the secondary auditing system, a second payment recommendation for the health care service based on a second subset of the plurality of rules and the information associated with the health care service; and 
merging the first payment recommendation with the second payment recommendation to generate a final payment recommendation for the health care service.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of processing a payment is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”. But for generic computer components recited with a high level of generality in a post hoc manner, the steps of processing payment as claimed are directed towards concepts performed in the human mind, either mentally or with pen and paper (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 11-15 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people). 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a processor; and 
a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the recited computer components, the Specification as originally filed on 30 September 2020 discloses: “these components may be conventional components, such as those used in many conventional computing devices, and their functionality, with respect to conventional operations, is generally known to those skilled in the art” (page 18 paragraph 0052).
Accordingly, these components amount to generic computer components invoked with a high level of generality in a post hoc manner to implement the abstract concept, i.e. mere instructions to apply an exception. MPEP 2106.05(f))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor; and a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 16 recites:
A computer program product, comprising: 
a non-transitory computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations comprising: 
receiving information associated with a health care service provided to a patient; 
distributing a plurality of rules for determining responsibility for payment for the health care service across a plurality of hierarchical auditing systems including a primary auditing system and a secondary auditing system; 
generating, using the primary auditing system, a first payment recommendation for the health care service based on a first subset of the plurality of rules and the information associated with the health care service; 
communicating the information associated with the health care service to the secondary auditing system; 
generating, using the secondary auditing system, a second payment recommendation for the health care service based on a second subset of the plurality of rules and the information associated with the health care service; and 
merging the first payment recommendation with the second payment recommendation to generate a final payment recommendation for the health care service.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of processing a payment is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”. But for generic computer components recited with a high level of generality in a post hoc manner, the steps of processing payment as claimed are directed towards concepts performed in the human mind, either mentally or with pen and paper (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 17-20 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people). 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a non-transitory computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the recited computer components, the Specification as originally filed on 30 September 2020 discloses: “these components may be conventional components, such as those used in many conventional computing devices, and their functionality, with respect to conventional operations, is generally known to those skilled in the art” (page 18 paragraph 0052).
Accordingly, these components amount to generic computer components invoked with a high level of generality in a post hoc manner to implement the abstract concept, i.e. mere instructions to apply an exception. MPEP 2106.05(f))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a non-transitory computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10, 12-16, 18-20 is/are rejected under 35 U.S.C. 102(a1) and (a)(2) as being anticipated by Lyle (20120029950).

	Claim 1: Lyle discloses:
A method (Abstract illustrating a method), comprising: 
receiving information associated with a health care service provided to a patient (Figure 2 illustrating a claim [considered to be a form of “information” describing health services provided to a patient]); 
distributing a plurality of rules for determining responsibility for payment for the health care service across a plurality of hierarchical auditing systems including a primary auditing system (Figure 2 label 200 illustrating a claim processing system, label 209 illustrating validation criteria [considered to be a form of “rules”]) and a secondary auditing system (Figure 7 label 700 illustrating a validation system); 
generating, using the primary auditing system, a first payment recommendation for the health care service based on a first subset of the plurality of rules and the information associated with the health care service (Figure 2 label 220 illustrating settlement result, label 204 illustrating the amount charged for the claim); 
communicating the information associated with the health care service to the secondary auditing system (Figure 7 label 220 illustrating providing the settlement results to the fraud detection system); 
generating, using the secondary auditing system, a second payment recommendation for the health care service based on a second subset of the plurality of rules and the information associated with the health care service (Figure 7 label 706 illustrating detecting fraud in a claim [considered to be a form of “second payment recommendation”]); and 
merging the first payment recommendation with the second payment recommendation to generate a final payment recommendation for the health care service (page 5 paragraph 0050 illustrating modifying the previously generated claim results 200 and claim advice 222 to generate a settlement report 708 [considered to be a form of “merging”]).

Claim 3: Lyle discloses:
The method of Claim 1 (as discussed above and incorporated herein).
Lyle further discloses:
further comprising: 
associating a tag with the information associated with the health care service, the tag providing instructions for processing the information associated with the health care service in the secondary auditing system (Figure 7 label 220 illustrating providing claim settlement results to the fraud detection software).

Claim 4: Lyle discloses:
The method of Claim 3 (as discussed above and incorporated herein).
Lyle further discloses:
wherein the information is first information, the health care service is a first health care service, and the tag is a first tag (Figure 2 label 220 illustrating settlement result for a claim), the method further comprising: 
receiving second information associated with a second health care service provided to the patient (page 3 paragraph 0035 illustrating receiving a subsequent claim); 
associating a second tag with the second information associated with the second health care service, the second tag providing instructions for processing the second information associated with the second health care service in the secondary auditing system (Figure 2 label 200 illustrating settlement results for the second claim); 
generating, using the primary auditing system, a first payment recommendation for the second health care service based on the first subset of the plurality of rules and the second information associated with the second health care service (Figure 2 label 220 illustrating processing the second claim according to existing rules); 
generating, using the secondary auditing system, a second payment recommendation for the second health care service based on the second subset of the plurality of rules, the second information associated with the second health care service, the second tag (Figure 7 label 220 illustrating processing the settlement results for the second claim), the first information associated with the first health care service, and the first tag (page 3 paragraph 0035 illustrating using previously validated claims to generate the settlement results for the second claim); and 
merging the first payment recommendation for the second health care service with the second payment recommendation for the second health care service to generate a final payment recommendation for the second health care service (Figure 7 label 708 illustrating generating a final settlement report based on the result of the fraud detection software [considered to be a form of “merging”]).

Claim 5: Lyle discloses:
The method of Claim 4 (as discussed above and incorporated herein).
Lyle further discloses:
wherein the first payment recommendation is a recommendation not to pay for the health care service (page 2 paragraph 0032 illustrating denial of payment).

Claim 6: Lyle discloses:
The method of Claim 1 (as discussed above and incorporated herein).
Lyle further discloses:
wherein the information associated with the health care service corresponds to a line item in a health care claim for payment (page 1 paragraph 0015 illustrating a line on a claim); and 
wherein communicating the information associated with the health care service to the secondary auditing system comprises communicating the health care claim for payment to the secondary auditing system (Figure 7 label 220 illustrating communicating the claim settlement result and label 204 claim charge to the fraud detection software).

Claim 10: Lyle discloses:
A system (Title illustrating a system), comprising: 
a processor (Figure 2 illustrating a computer 200); and 
a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations (Figure 2 label 200  illustrating computer and associated software contained on computer memory) comprising: 
receiving information associated with a health care service provided to a patient (Figure 2 illustrating a claim [considered to be a form of “information” describing health services provided to a patient]); 
distributing a plurality of rules for determining responsibility for payment for the health care service across a plurality of hierarchical auditing systems including a primary auditing system and a secondary auditing system (Figure 2 label 200 illustrating a claim processing system, label 209 illustrating validation criteria [considered to be a form of “rules”]) and a secondary auditing system (Figure 7 label 700 illustrating a validation system); 
generating, using the primary auditing system, a first payment recommendation for the health care service based on a first subset of the plurality of rules and the information associated with the health care service (Figure 2 label 220 illustrating settlement result, label 204 illustrating the amount charged for the claim); 
communicating the information associated with the health care service to the secondary auditing system (Figure 7 label 220 illustrating providing the settlement results to the fraud detection system); 
generating, using the secondary auditing system, a second payment recommendation for the health care service based on a second subset of the plurality of rules and the information associated with the health care service (Figure 7 label 706 illustrating detecting fraud in a claim [considered to be a form of “second payment recommendation”]); and 
merging the first payment recommendation with the second payment recommendation to generate a final payment recommendation for the health care service (page 5 paragraph 0050 illustrating modifying the previously generated claim results 200 and claim advice 222 to generate a settlement report 708 [considered to be a form of “merging”]).

Claim 12: The system of Claim 10 (as discussed above and incorporated herein).
Lyle further teaches:
the operations further comprising: 
associating a tag with the information associated with the health care service, the tag providing instructions for processing the information associated with the health care service in the secondary auditing system (Figure 7 label 220 illustrating providing claim settlement results to the fraud detection software).

Claim 13: The system of Claim 12 (as discussed above and incorporated herein).
Lyle further teaches:
wherein the information is first information, the health care service is a first health care service, and the tag is a first tag (Figure 2 label 220 illustrating settlement result for a claim), the operations further comprising: 
receiving second information associated with a second health care service provided to the patient (page 3 paragraph 0035 illustrating receiving a subsequent claim); 
associating a second tag with the second information associated with the second health care service, the second tag providing instructions for processing the second information associated with the second health care service in the secondary auditing system (Figure 2 label 200 illustrating settlement results for the second claim); 
generating, using the primary auditing system, a first payment recommendation for the second health care service based on the first subset of the plurality of rules and the second information associated with the second health care service (Figure 2 label 220 illustrating processing the second claim according to existing rules); 
generating, using the secondary auditing system, a second payment recommendation for the second health care service based on the second subset of the plurality of rules, the second information associated with the second health care service, the second tag  (Figure 7 label 220 illustrating processing the settlement results for the second claim), the first information associated with the first health care service, and the first tag (page 3 paragraph 0035 illustrating using previously validated claims to generate the settlement results for the second claim); and 
merging the first payment recommendation for the second health care service with the second payment recommendation for the second health care service to generate a final payment recommendation for the second health care service (Figure 7 label 708 illustrating generating a final settlement report based on the result of the fraud detection software [considered to be a form of “merging”]).

Claim 14: The system of Claim 13 (as discussed above and incorporated herein).
Lyle further teaches:
wherein the first payment recommendation is a recommendation not to pay for the health care service (2 paragraph 0032 illustrating denial of payment).

Claim 15: The system of Claim 10 (as discussed above and incorporated herein).
Lyle further teaches:
wherein the information associated with the health care service corresponds to a line item in a health care claim for payment (page 1 paragraph 0015 illustrating a line on a claim); and 
wherein communicating the information associated with the health care service to the secondary auditing system comprises communicating the health care claim for payment to the secondary auditing system (Figure 7 label 220 illustrating communicating the claim settlement result and label 204 claim charge to the fraud detection software).

Claim 16: Lyle discloses:
A computer program product (Figure 2 illustrating a computer and associated component), comprising: 
a non-transitory computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations (page 2 paragraph 0018 illustrating a CRM) comprising: 
receiving information associated with a health care service provided to a patient (Figure 2 illustrating a claim [considered to be a form of “information” describing health services provided to a patient]); 
distributing a plurality of rules for determining responsibility for payment for the health care service across a plurality of hierarchical auditing systems including a primary auditing system (Figure 2 label 200 illustrating a claim processing system, label 209 illustrating validation criteria [considered to be a form of “rules”]) and a secondary auditing system (Figure 7 label 700 illustrating a validation system);
generating, using the primary auditing system, a first payment recommendation for the health care service based on a first subset of the plurality of rules and the information associated with the health care service (Figure 2 label 220 illustrating settlement result, label 204 illustrating the amount charged for the claim); 
communicating the information associated with the health care service to the secondary auditing system (Figure 7 label 220 illustrating providing the settlement results to the fraud detection system); 
generating, using the secondary auditing system, a second payment recommendation for the health care service based on a second subset of the plurality of rules and the information associated with the health care service (Figure 7 label 706 illustrating detecting fraud in a claim [considered to be a form of “second payment recommendation”]); and 
merging the first payment recommendation with the second payment recommendation to generate a final payment recommendation for the health care service (page 5 paragraph 0050 illustrating modifying the previously generated claim results 200 and claim advice 222 to generate a settlement report 708 [considered to be a form of “merging”]).

Claim 18: Lyle discloses:
The computer program product of Claim 16 (as discussed above and incorporated herein). 
Lyle further discloses:
the operations further comprising: 
associating a tag with the information associated with the health care service, the tag providing instructions for processing the information associated with the health care service in the secondary auditing system (Figure 7 label 220 illustrating providing claim settlement results to the fraud detection software).

Claim 19: Lyle discloses:
The computer program product of Claim 18 (as discussed above and incorporated herein). 
Lyle further discloses:
wherein the information is first information, the health care service is a first health care service, and the tag is a first tag (Figure 2 label 220 illustrating settlement result for a claim) the operations further comprising: 
receiving second information associated with a second health care service provided to the patient (page 3 paragraph 0035 illustrating receiving a subsequent claim); 
associating a second tag with the second information associated with the second health care service, the second tag providing instructions for processing the second information associated with the second health care service in the secondary auditing system (Figure 2 label 200 illustrating settlement results for the second claim); 
generating, using the primary auditing system, a first payment recommendation for the second health care service based on the first subset of the plurality of rules and the second information associated with the second health care service (Figure 2 label 220 illustrating processing the second claim according to existing rules); 
generating, using the secondary auditing system, a second payment recommendation for the second health care service based on the second subset of the plurality of rules, the second information associated with the second health care service, the second tag (Figure 7 label 220 illustrating processing the settlement results for the second claim), the first information associated with the first health care service, and the first tag (page 3 paragraph 0035 illustrating using previously validated claims to generate the settlement results for the second claim); and 
merging the first payment recommendation for the second health care service with the second payment recommendation for the second health care service to generate a final payment recommendation for the second health care service (Figure 7 label 708 illustrating generating a final settlement report based on the result of the fraud detection software [considered to be a form of “merging”]).

Claim 20: Lyle discloses:
The computer program product of Claim 18 (as discussed above and incorporated herein). 
Lyle further discloses:
wherein the first payment recommendation is a recommendation not to pay for the health care service (page 2 paragraph 0032 illustrating denial of payment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8-9, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyle in view of Choudhuri (20130024339).

Claim 2: Lyle teaches:
The method of Claim 1 (as discussed above and incorporated herein).
Lyle further teaches:
wherein the first payment recommendation is a recommendation not to pay for the health care service (page 2 paragraph 0032 illustrating payment denial).
Lyle does not teach:
wherein merging the first payment recommendation with the second payment recommendation to generate the final payment recommendation for the health care service comprises: 
generating the final payment recommendation as the first payment recommendation.
Choudhuri teaches:
generating the final payment recommendation as the first payment recommendation (Figure 1 label 160 illustrating the final payment recommendation as a transaction decline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the fraud detection of Choudhuri within the claims processing system of Lyle with the motivation of filtering fraudulent transactions for insurance companies (Choudhuri; page 4 paragraph 0061).

Claim 8: Lyle teaches:
The method of Claim 1 (as discussed above and incorporated herein).
Lyle further teaches:
wherein the first payment recommendation is a recommendation to pay for the health care service in whole or in part (page 2 paragraph 0032 illustrating paying the claim [considered to be “in whole or in part”]).
Lyle does not teach:
wherein the second payment recommendation is not to pay in whole or in part for the health care service; and 
wherein merging the first payment recommendation with the second payment recommendation to generate the final payment recommendation for the health care service comprises: 
generating the final payment recommendation as the second payment recommendation when the second payment recommendation is an amount less than the first payment recommendation.
Choudhuri teaches:
wherein the second payment recommendation is not to pay in whole or in part for the health care service (Figure 1 label 125 illustrating a determination of fraud [considered to be a teaching of “not to pay”]); and 
wherein merging the first payment recommendation with the second payment recommendation to generate the final payment recommendation for the health care service comprises: 
generating the final payment recommendation as the second payment recommendation when the second payment recommendation is an amount less than the first payment recommendation (this step is rendered optional by the limitation “when”, in the interest of compact prosecution, see Figure 1 label 160 illustrating declining the request).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the fraud detection of Choudhuri within the claims processing system of Lyle with the motivation of filtering fraudulent transactions for insurance companies (Choudhuri; page 4 paragraph 0061).

Claim 9: Lyle teaches:
The method of Claim 1 (as discussed above and incorporated herein).
Lyle further teaches:
wherein the first payment recommendation is a recommendation to pay for the health care service in whole or in part based on the first subset of the plurality of rules, the information associated with the health care service and historical information associated with the health care service (page 3 paragraph 0035 illustrating using historical claims data to process a current claim, page 4 paragraph 0043 illustrating health care services rendered), which is unavailable to the secondary auditing system (nowhere does Lyle teach that the historical claims data is available to fraud detection software system of Figure 7).
Lyle does not teach:
wherein the second payment recommendation is not to pay in whole or in part for the health care service; and 
wherein merging the first payment recommendation with the second payment recommendation to generate the final payment recommendation for the health care service comprises: 
generating the final payment recommendation as the first payment recommendation.
Choudhuri teaches:
wherein the second payment recommendation is not to pay in whole or in part for the health care service (Figure 1 label 125 illustrating possible fraud [considered to be “not pay”]); and 
wherein merging the first payment recommendation with the second payment recommendation to generate the final payment recommendation for the health care service comprises: 
generating the final payment recommendation as the first payment recommendation (Figure 1 label 150 illustrating processing the transaction as filed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the fraud detection of Choudhuri within the claims processing system of Lyle with the motivation of providing ultimate authority to the “N” stage, which can ultimately decide that the transaction was valid (Figure 1 label 150).

Claim 11: Lyle teaches:
The system of Claim 10  (as discussed above and incorporated herein).
Lyle further teaches:
wherein the first payment recommendation is a recommendation not to pay for the health care service (page 2 paragraph 0032 illustrating payment denial).
Lyle does not teach:
wherein merging the first payment recommendation with the second payment recommendation to generate the final payment recommendation for the health care service comprises: 
generating the final payment recommendation as the first payment recommendation.
Choudhuri teaches:
generating the final payment recommendation as the first payment recommendation (Figure 1 label 160 illustrating the final payment recommendation as a transaction decline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the fraud detection of Choudhuri within the claims processing system of Lyle with the motivation of filtering fraudulent transactions for insurance companies (Choudhuri; page 4 paragraph 0061).

Claim 17: Lyle teaches:
The computer program product of Claim 16 (as discussed above and incorporated herein).
Lyle further teaches:
wherein the first payment recommendation is a recommendation not to pay for the health care service (page 2 paragraph 0032 illustrating payment denial).
Lyle does not teach:
wherein merging the first payment recommendation with the second payment recommendation to generate the final payment recommendation for the health care service comprises: 
generating the final payment recommendation as the first payment recommendation.
Choudhuri teaches:
generating the final payment recommendation as the first payment recommendation (Figure 1 label 160 illustrating the final payment recommendation as a transaction decline).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the fraud detection of Choudhuri within the claims processing system of Lyle with the motivation of filtering fraudulent transactions for insurance companies (Choudhuri; page 4 paragraph 0061)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyle in view of Keay (Postcataract Surgery Endophthalmitis in the United States: Analysis of the Complete 2003 to 2004 Medicare Database of Cataract Surgeries).

Claim 7: Lyle teaches:
The method of Claim 1 (as discussed above and incorporated herein).
Lyle further teaches:
wherein the information associated with the health care service corresponds to a line item in a health care claim for payment (page 1 paragraph 0015 illustrating a line on a claim); and 
wherein communicating the information associated with the health care service to the secondary auditing system comprises communicating the line item to the secondary auditing system (Figure 7 label 220 illustrating communicating the claim settlement result and label 204 claim charge to the fraud detection software).
Lyle specifically only teaches one line item. Therefore, Examiner submits that the limitation “without communicating other line items” has been met.
Assuming arguendo Lyle does not teach:
without communicating other line items of the health care claim for payment to the secondary auditing system.
Keay teaches:
without communicating other line items of the health care claim for payment to the secondary auditing system (page 915 column 2 paragraph 2 illustrating identifying line items in a claim identifying a particular procedure code).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the line item filtering of Keay within the claims processing system of Lyle with the motivation of processing only specific types of claims (Keay; page 2 paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shanmugam (8682696) discloses reprocessing reimbursement requests (Figure 6 label 654).
Andrew (IES85041Y1) discloses collating patient data from disparate sources to create a coherent insurance claim (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MERCHANT SHAHID R (SPE) can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626